      Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                     x
In re AMERICAN REALTY CAPITAL        : Civil Action No. 1:15-mc-00040-AKH
PROPERTIES, INC. LITIGATION          :
                                     : CLASS ACTION
                                     :
This Document Relates To:            :
                                     :
      ALL ACTIONS.                   :
                                     x



     DECLARATION OF MICHAEL JOAQUIN REGARDING NOTICE AND CLAIMS
                              PROCESS
       Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 2 of 17




I, MICHAEL JOAQUIN, declare and state as follows:

       1.      I am a Senior Vice President of Securities at Gilardi & Co. LLC (“Gilardi”), located

at 3301 Kerner Boulevard, San Rafael, California 94901. I make this declaration based on personal

knowledge, and if called to testify I could and would do so competently.

       2.      At the request of Lead Counsel Robbins Geller Rudman & Dowd LLP, I am

providing this declaration to give the Court and the parties to the above-captioned action further

information about the procedures and methods that will be used to provide notice of the proposed

Settlement to the investors who make up the Class, and the administration of the claim process.

       3.      Gilardi was retained by Lead Counsel and seeks appointment by the Court to

provide notice and claims administration services for the Settlement reached in the above-

captioned action. The Class consists of all Persons who purchased or otherwise acquired ARCP

Securities between February 28, 2013 and October 29, 2014. Excluded from the Class are:

Defendants, members of the immediate family of any of the Defendants, any person, firm, trust,

corporation, officer, director or other individual or entity in which any Defendant has a controlling

interest or which is related to or affiliated with any Defendant and the legal representatives, agents,

affiliates, heirs, successors-in-interest or assigns of any such excluded party. For avoidance of

doubt, this exclusion does not extend to: (1) any investment company or pooled investment fund

in which an Underwriter Defendant has a direct or indirect interest, or as to which its affiliates may

act as an advisor, but of which an Underwriter Defendant or its respective affiliates is not a majority

owner or does not hold a majority beneficial interest; or (2) any employee benefit plan as to which

an Underwriter Defendant or its affiliates acts as an investment advisor or otherwise may be a

fiduciary; provided, however, that membership in the Class by such investment company, pooled

investment fund or employee benefit plan is limited to transactions in ARCP Securities made on

behalf of, on for the benefit of, persons other than persons that are excluded from the Class by

                                                 -1-
       Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 3 of 17




definition. In other words, the Underwriter Defendants are excluded from making a claim on their

own behalf for their ownership share in any of the above entities. The Class also excludes any

person or entity that entered into a settlement agreement or otherwise provided a release to any

Defendant relating to or arising from the purchase or other acquisition of ARCP Securities prior

to October 29, 2014. Also excluded from the Class is any Class Member that validly and timely

requested exclusion in accordance with the requirements set by the Court in connection with the

Notice of Pendency of Class Action (“Pendency Notice”) previously provided to the Class.

       4.      As background, Gilardi has implemented successful claims administration

programs in more than a thousand securities class actions during our more than three decades as

an administrator. Our experience includes many of the largest and most complex settlement

administrations of both private litigation matters and of actions brought by government securities

regulators.   More information on Gilardi’s experience can be found on its website at

www.gilardi.com.

       5.      On July 23, 2019, this Court appointed Gilardi as Notice Administrator to supervise

and administer the notice of class certification. ECF No. 905. In connection with the Court’s

Order, commencing on August 6, 2019 and as of September 26, 2019, Gilardi has mailed 183,102

postcard notices to potential Class Members and other entities, including postcard notices sent to

institutions which requested copies to mail directly to their clients, as well as brokerages, nominees

and custodial banks Gilardi has identified over the course of its claims administration experience,

and institutions included on the Securities & Exchange Commission’s list of active brokers and

dealers.

       6.      In addition to the mailed postcard notices, on August 6, 2019, Gilardi had the

contents of the postcard notice published in The Wall Street Journal and in a press release over

Business Wire, established a case-dedicated website (www. arcpsecuritieslitigation.com) which

                                                -2-
       Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 4 of 17




includes the postcard notice, Pendency Notice, answers to frequently asked questions and relevant

information and documentation about the litigation, and also utilized targeted online tools to

disseminate notice of class certification. To date, the website used for class notice has received

more than 35,000 visits and Google Adwords, Twitter Sponsored Tweet and Facebook campaigns

collectively generated more than 66,000 clicks. Gilardi also provided the Pendency Notice to the

Depository Trust Corporation (“DTC”) on the DTC Legal Notice System (“LENS”) for

publication on the LENS notice system and established a case-dedicated, toll-free phone number

for the case (1-866-579-5209).

       7.      The proposed notice plan for the settlement and claim processing phase of this

matter utilizes the information on potential Class Members obtained through the Notice of

Pendency process and uses procedures that have been designed to provide extremely effective

direct mail notification to every investor who is a member of the Class and who can be identified

with reasonable effort. In addition, direct email notification will be provided to hundreds of

financial institutions that regularly monitor proposed securities class action settlements. By

themselves, the proposed direct mail and email notification will be sufficient to reach an extremely

high percentage of the Class. All persons and entities identified as potential Class Members will

be sent a complete Notice of Proposed Settlement of Class Action (“Settlement Notice”) and Proof

of Claim and Release form (“Proof of Claim”) package (collectively, the “Claim Package”), which

will include instructions for claim submission and objecting to any aspect of the Settlement. The

proposed notice plan also calls for publication of a summary version of the Settlement Notice (the

“Summary Notice”) in a national newspaper read by securities investors, as well as placement of

the Summary Notice on a national business newswire service. Details of the complete proposed

notice plan are outlined below.



                                               -3-
       Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 5 of 17




       8.      Subject to the Court’s approval of the notice plan set forth in the Order

Preliminarily Approving Settlement and Providing for Notice (“Preliminary Approval Order”),

Gilardi will initially send a copy of the Claim Package by First-Class Mail to all persons and

entities previously identified as potential Class Members in connection with the mailing of the

postcard notice, which includes all persons and entities previously identified as potential Class

Members by ARCP Securities’ stock transfer agent.

       9.      As with the postcard notice mailing, Gilardi will send a Claim Package and

appropriate cover letter to each entity included on a proprietary list of approximately 250 Nominee

Holders. This list also includes a group of firms and institutions who have requested notification

on every case involving publicly-traded securities and is contained in a database created,

maintained, and updated as necessary by Gilardi. In Gilardi’s experience, the institutions included

in this database represent a significant majority of the beneficial holders of the securities in most

settlements involving publicly-traded companies.

       10.     Gilardi will also send a Claim Package and appropriate cover letter to each financial

institution registered with the U.S. Securities and Exchange Commission (“SEC”) as a potential

Nominee Holder. There are approximately 4,500 institutions on that list, which changes from time

to time and is, therefore, periodically updated. The cover letter accompanying the Claim Package

would notify the Nominee Holders of the proposed Settlement and inform them of their obligation

to either provide to Gilardi the names and addresses of their clients who may be Class Members if

they had not already done so in connection with the Notice of Pendency or request copies of the

Claim Package to provide directly to their customers and clients.

       11.     Gilardi has long-standing relationships with all of the primary Nominee Holders,

and they are accustomed to providing us with information regarding their clients from their records

and obtaining reimbursement for doing so. Gilardi will provide several supplemental notification

                                                -4-
       Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 6 of 17




letters to any Nominee Holder who did not respond in connection with the mailing of the postcard

notice and also does not respond to the initial request for potential Class Member names and

addresses in connection with this Settlement.

       12.     Gilardi will promptly mail the Claim Package to all potential Class Members newly

identified by Nominee Holders. Gilardi will also send copies of the Claim Package directly to

Nominee Holders who indicate that they will directly forward the documents to their customers

and clients who may be Class Members.

       13.     Prior to mailing, all name and address data obtained by Gilardi will be reviewed to

identify and eliminate exact duplicates and incomplete data. Addresses will be checked against

the United States Postal Service’s National Change of Address database to identify address

changes and obtain current mailing addresses where available. Any Claim Packages that are

returned as undeliverable mail will be reviewed to determine if an alternative or updated address

is available from the Postal Service, and will be re-mailed to the updated or alternative address. In

cases where no address is available from the Postal Service, Gilardi will attempt to obtain updated

or alternative address information from private databases, and will re-mail the Claim Package if

such information is available.

       14.     Gilardi will supplement the direct mailing program described above by publishing

the Summary Notice in The Wall Street Journal. The Summary Notice will also be posted with

Business Wire, an online newswire service, where it will be available for a month. News outlets

often use posted notices as the basis for their own stories about litigation settlements involving

publicly-traded companies, thereby creating added awareness of the proposed settlement among

investors.

       15.     Gilardi will also cause the Claim Package to be published by the Depository Trust

Corporation (“DTC”) on the DTC Legal Notice System (“LENS”). LENS enables participating

                                                -5-
       Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 7 of 17




banks and brokers to review the Claim Package and directly contact the Claims Administrator to

obtain copies of the Claim Package for their clients who may be Class Members.

       16.     The Claim Package will also be provided electronically to approximately 450

institutions that monitor securities class actions for their investor clients and regularly act on their

behalf in these matters.

       17.     Throughout the notification and claims processing period, Gilardi will maintain the

previously established toll-free number to accommodate potential Class Members’ inquiries.

       18.     Gilardi will also update the previously established website and post key documents

related to the settlement, including the Stipulation of Settlement, the Settlement Notice and Proof

of Claim and the executed Preliminary Approval Order, and any other documents that the parties

or the Court require to be posted. Gilardi will also update the frequently asked questions section

of the website and provide other summary information regarding the case and Settlement and

highlight important dates, including the date of the settlement approval hearing and any changed

deadlines. All posted documents will be available for downloading from the website.

       19.     The Claim Package, settlement website, and key documents will be provided in

English, which is the language used for most company SEC filings and proxy materials. In our

experience, the typical demographic of most securities-related settlement classes is English-

speaking, and as such the costs and extra work associated with translation of documents is

generally not required unless there is specific evidence that the majority of the class would only

speak another language. In addition, telephone and email support will be available to Class

Members in all major languages through Gilardi and its affiliated Computershare partners.

       20.     Based on our experience, we estimate that the combined direct mail and publication

program proposed will provide notice to more than 95% of the investors that are potential Class

Members. Because the Notice directs the cooperation of Nominee Holders and provides for the

                                                 -6-
       Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 8 of 17




reimbursement of their costs of doing so, we have experienced and continue to anticipate a high

level of compliance from those institutions, many of which have developed regular systems for

providing the required information. In addition, the proposed publication will create additional

awareness of the Settlement, and we expect to receive a number of additional requests for the

Claim Package through the designated toll-free number and via email as a direct result of

publication.

       21.     The procedures proposed here have proven extremely effective at compiling a very

comprehensive list of potential class members and providing notice to those potential class

members in thousands of securities class action matters prior to this case. Substantially similar

notice plans have been approved by numerous courts as being the best notice practicable under the

circumstances. Gilardi will, of course, provide a reporting declaration outlining the results of the

implemented notice plan and the number of Claim Packages that are ultimately delivered, and will

do so prior to, or in conjunction with, Lead Plaintiff’s request that the Settlement be finally

approved.

       22.     Given the number of postcard notices mailed to date, ARCP Securities’ trading

history during the relevant period, including information regarding the volume of shares traded

and limited information about the number of trades executed, as well as analysis of the

requirements for claims under the proposed Plan of Allocation, we estimate that we will mail Claim

Packages to approximately 240,000 potential Class Members.

       23.     Because this matter involves the purchase and sale of securities, which is protected

and private financial information held by a large number of different brokerages, custodians and

other financial institutions, a claims process is necessary to gather the required information regarding

each claimant’s purchases or acquisitions, sales, and holdings of ARCP Securities during the periods



                                                 -7-
       Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 9 of 17




relevant to the proposed Plan of Allocation. This stock transaction information will then be used to

evaluate the eligibility of each claim to receive any distribution from the Settlement.

       24.     There are three typical ways that a claim may be submitted to Gilardi in securities

settlements such as this: a claimant may submit a claim form and supporting documents by mail;

a claimant may submit a claim form and supporting documents via an interactive service provided

on the settlement website; or a financial institution or other third party which has the authority to

do so may file claims on behalf of its clients in electronic spreadsheet format. In our experience,

the vast majority of claims, typically at least 80%, are filed by institutions or third-party services

which submit claims on behalf of their clients who may be class members, removing the burden

from those claimants to file on their own behalf.

       25.     A claim may be determined ineligible for recovery for various reasons related to

the overall completeness of the claim and the claimant or transaction information as presented.

For example, where the Proof of Claim did not include any purchases or acquisitions of ARCP

Securities during the Class Period, where calculation of the Proof of Claim under the Plan of

Allocation did not result in a net loss, or where the beneficial owner as presented was determined

to be insufficient or otherwise ineligible, the claim will be deemed ineligible for recovery and

claimants are so advised.

       26.     In addition to making these determinations, Gilardi also reviews claims for

deficiencies related to specific missing or incorrect information which may be resolved with

further information; for example, where a claim is missing supporting documentation, lacking a

signature, appears to be missing information regarding transactions or holdings, or presents

transaction information which does not match the known history of the security.              If those

deficiencies can be corrected by an analyst on review, some of these claims may result in a different

loss determination and move into eligible status. Furthermore, Gilardi will typically waive

                                                 -8-
      Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 10 of 17




deficiencies deemed to be insignificant, which may include, but is not limited to, deficiencies

which impact only the portion of the claim which calculates no recognized loss, and partially or

undocumented claims, partial or missing signatures, and other immaterial deficiencies where the

loss of the claim falls below certain recognized loss amount thresholds.

       27.     Deficiencies will be addressed during the normal course of the administration and

claimants with deficient Proofs of Claim will be provided an opportunity to cure these deficiencies

prior to distribution of the settlement proceeds. In addition, prior to distribution of the settlement

proceeds, those claimants with deficient claims will be notified of the proposed rejection of their

claim and will be provided an opportunity to furnish additional information which may validate

the claim, or request more information about the reason why the claim is rejected. Claimants who

furnish additional information which remains insufficient or who request further review by the

Claims Administrator of their rejected claim and who remain dissatisfied with the determination

made by the Claims Administrator will also be given instructions for further appealing adverse

determinations to the Court to obtain a final determination for the claim.

       28.     In our experience, not all class members submit claims, and some of the claims

submitted are not valid or eligible to receive distribution according to the plan of allocation as

outlined above.

       29.     In our experience, the notice process and claims process outlined above are

consistent with those undertaken in other securities settlements of similar size and complexity.

       I declare under penalty of perjury that the foregoing is true and correct and that this

declaration was executed this 27th day of September, 2019, at San Rafael, California.




                                                              MICHAEL JOAQUIN

                                                -9-
      Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 11 of 17




                                  CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on September 30, 2019, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service

to the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                   s/ Debra J. Wyman
                                                   DEBRA J. WYMAN

                                                   ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
                                                   655 West Broadway, Suite 1900
                                                   San Diego, CA 92101-8498
                                                   Telephone: 619/231-1058
                                                   619/231-7423 (fax)

                                                   E-mail: debraw@rgrdlaw.com
             Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 12 of 17
Mailing Information for a Case 1:15-mc-00040-AKH In re American Realty Capital Properties, Inc.
Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Jeffrey Simon Abraham
      jabraham@aftlaw.com

      Robin L. Alperstein
      ralperstein@beckerglynn.com,esteckhan@beckerglynn.com,hhill@beckerglynn.com

      Antonia Marie Apps
      aapps@milbank.com,ggreen@milbank.com,AutoDocketECF@milbank.com

      Adam M. Apton
      aapton@zlk.com

      Karim Basaria
      kbasaria@sidley.com

      Khristoph Becker
      kbecker@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

      Gary Frederick Bendinger
      gbendinger@sidley.com,nyefiling@sidley.com,gary-bendinger-4030@ecf.pacerpro.com

      Stanley D Bernstein
      bernstein@bernlieb.com,birkeland@bernlieb.com,ecf@bernlieb.com

      Rebecca A. Beynon
      rbeynon@kellogghansen.com

      Brian Roger Blais
      brian.blais@usdoj.gov,usanys.ecf@usdoj.gov,CaseView.ECF@usdoj.gov

      Jeffrey Craig Block
      jeff@blockesq.com,jason@blockesq.com,pacer-blockleviton-9062@ecf.pacerpro.com

      Kristen Leigh Bokhan
      kristen.bokhan@kirkland.com

      Adam Jerrod Bookman
      adam.bookman@weil.com,adam-bookman-4279@ecf.pacerpro.com

      Bruce Roger Braun
      bbraun@sidley.com,nyefiling@sidley.com,efilingnotice@sidley.com,catherine.stewart@sidley.com,kbasaria@sidley.com,ntygesso@sidley.com,nconrad@sidley.com,b
      braun-9612@ecf.pacerpro.com

      Kristina Anne Bunting
      kbunting@paulweiss.com,mao_fednational@paulweiss.com

      Jennifer Nunez Caringal
      jcaringal@rgrdlaw.com,SCaesar@rgrdlaw.com,5233378420@filings.docketbird.com,kmccormack@rgrdlaw.com,lmix@rgrdlaw.com

      Alexandra Rebecca Clark
      aclark@pkbllp.com

      Neil Harris Conrad
      nconrad@sidley.com,efilingnotice@sidley.com,neil-conrad-4222@ecf.pacerpro.com

      Patrick Joseph Coughlin
      patc@rgrdlaw.com,smiller@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Jason Robert D'Agnenica
      jasondag@ssbny.com

      Glen DeValerio
      gdevalerio@bermandevalerio.com,bdentremont@bermandevalerio.com,ecf@bermandevalerio.com,bmccarthy@bermandevalerio.com

      Bruce Whitney Dona
      bruce.dona@ksfcounsel.com

      Michael Joseph Dowd
      miked@rgrdlaw.com,debg@rgrdlaw.com,e_file_sd@rgrdlaw.com,tome@rgrdlaw.com

      Daniel S. Drosman
      ddrosman@rgrdlaw.com,E_File_SD@rgrdlaw.com,tholindrake@rgrdlaw.com,5593753420@filings.docketbird.com

      H. Miriam Farber
      mfarber@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,miriam-farber-
      7421@ecf.pacerpro.com,manattyoffice@shearman.com
               Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 13 of 17
Meagan Alicia Farmer
mfarmer@gardylaw.com

Reid Mason Figel
rfigel@kellogghansen.com,fli@kellogghansen.com,cparra@kellogghansen.com

Christopher Lee Filburn
cfilburn@paulweiss.com,mao_fednational@paulweiss.com

Robert Craig Finkel
rfinkel@wolfpopper.com,cdunleavy@wolfpopper.com,mgianfagna@wolfpopper.com

Jason A. Forge
jforge@rgrdlaw.com,2249257420@filings.docketbird.com,tholindrake@rgrdlaw.com,e_file_SD@rgrdlaw.com

Adam Fotiades
afotiades@zuckerman.com

Molly Bruder Fox
mbfox@steptoe.com

Christopher Louis Garcia
christopher.garcia@weil.com,mco.ecf@weil.com,evert.christensen@weil.com,christopher-garcia-1339@ecf.pacerpro.com,nymao@ecf.pacerpro.com

James Philip Gillespie
jgillespie@kirkland.com,kevin.mccarthy@kirkland.com,kenymanagingclerk@kirkland.com

Daniel Zachary Goldman
dgoldman@pkbllp.com

Andrew Edward Goldsmith
agoldsmith@kellogghansen.com,ecfnotices@kellogghansen.com,ggoldfeder@kellogghansen.com,ecf-2ff5a29c9f5d@ecf.pacerpro.com

Jonah H. Goldstein
jonahg@rgrdlaw.com

Douglas W. Greene
dgreene@bakerlaw.com,agougisha@bakerlaw.com,bhlitdocket@bakerlaw.com

Theresa Hsin-Yi Gue
tgue@pkbllp.com

John Gueli
jgueli@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,manattyoffice@shearman.com,john-gueli-5051@ecf.pacerpro.com

Adam Selim Hakki
ahakki@shearman.com,managing-attorney-5081@ecf.pacerpro.com,Courtalert@shearman.com,manattyoffice@shearman.com,adam-hakki-1816@ecf.pacerpro.com

John Louis Hardiman
hardimanj@sullcrom.com,john-hardiman-9552@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com

David Charles Harrison
dharrison@lowey.com

Barbara J. Hart
bhart@lowey.com

Steven P. Harte
steven@blockesq.com,pacer-blockleviton-9062@ecf.pacerpro.com

James Ormerod Heyworth , V
jheyworth@sidley.com,nyefiling@sidley.com,james-heyworth-0340@ecf.pacerpro.com

William Scott Holleman
holleman@bespc.com,ecf@bespc.com

Geoffrey Coyle Jarvis
gjarvis@ktmc.com,9343632420@filings.docketbird.com,mswift@ktmc.com

Frank James Johnson
frankj@johnsonandweaver.com,paralegal@johnsonandweaver.com

Rebecca M Katz
rkatz@katzlawnewyork.com,disaacson@motleyrice.com,dabel@motleyrice.com,lkorenblit@motleyrice.com,kweil@motleyrice.com

Christopher J. Keller
ckeller@labaton.com,5497918420@filings.docketbird.com,lpina@labaton.com,ElectronicCaseFiling@labaton.com

Michael Anthony Keough
mkeough@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

Phillip C. Kim
pkim@rosenlegal.com
               Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 14 of 17
Robert Klipper
rklipper@kellogghansen.com,jmarine@kellogghansen.com

Lawrence Paul Kolker
kolker@whafh.com

Alexia Dorothea Korberg
akorberg@paulweiss.com,mao_fednational@paulweiss.com

Daniel Jonathan Kramer
dkramer@paulweiss.com,mao_fednational@paulweiss.com

Larry Howard Krantz
lkrantz@krantzberman.com

Eric Albin Larson
elarson@mmmlaw.com,eeckard@mmmlaw.com

Angel P. Lau
alau@rgrdlaw.com,8467512420@filings.docketbird.com,tdevries@rgrdlaw.com

Grace Jheeyoung Lee
grace.lee@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,grace-lee-
3889@ecf.pacerpro.com,manattyoffice@shearman.com,mariusz.jedrzejewski@shearman.com

Justin David Lerer
jlerer@paulweiss.com,mao_fednational@paulweiss.com

Michelle Lynn Levin
mlevin@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

Daniel Craig Lewis
daniel.lewis@shearman.com,managing-attorney-5081@ecf.pacerpro.com,daniel-lewis-
6070@ecf.pacerpro.com,CourtAlert@Shearman.com,manattyoffice@shearman.com

Jeremy Alan Lieberman
jalieberman@pomlaw.com,ahood@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

Neil Robert Lieberman
nlieberman@hsgllp.com,crodriguez@hsgllp.com,Managingclerk@hsgllp.com

Howard Theodore Longman
tsvi@aol.com,hlongman@ssbny.com

Morgan Paige Lucas
mlucas@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

John Phillip MacNaughton
jpm@mmmlaw.com,wew@mmmlaw.com,elarson@mmmlaw.com

Michael David Margulies
mmargulies@carltonfields.com

Jerry Lee Marks
jmarks@milbank.com

Rita Kathleen Maxwell
rita.maxwell@bracewelllaw.com,mco@bracewelllaw.com

Francis Paul McConville
fmcconville@labaton.com,HChang@labaton.com,lpina@labaton.com,drogers@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com

Glen Garrett McGorty
gmcgorty@crowell.com

Donald Alan Migliori
dmigliori@motleyrice.com,kdotson@motleyrice.com

Michael Campion Miller
mmiller@steptoe.com,spu@steptoe.com,ocorn@Steptoe.com,ehartman@steptoe.com

Mark Tamerlane Millkey
mmillkey@rgrdlaw.com,e_file_ny@rgrdlaw.com,1781895420@filings.docketbird.com

Erin Jennifer Morgan
ejmorgan@paulweiss.com,mao_fednational@paulweiss.com

Christopher F. Moriarty
cmoriarty@motleyrice.com,sturman@sturman.ch

Daniel P. Moylan
dmoylan@zuckerman.com,jlinton@zuckerman.com,cvandergriff@zuckerman.com
               Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 15 of 17
Beth Mueller
beth.mueller@kirkland.com,lroberts@kirkland.com,kenymanagingclerk@kirkland.com

Mark Francis Murphy
mmurphy@steptoe.com

Sean Michael Nadel
snadel@kellogghansen.com

William H. Narwold
bnarwold@motleyrice.com,glevin@motleyrice.com,lmclaughlin@motleyrice.com,vlepine@motleyrice.com,ajanelle@motleyrice.com

Shawn Patrick Naunton
snaunton@zuckerman.com,lgehlbach@zuckerman.com

Gregory Mark Nespole
gnespole@zlk.com,jtash@zlk.com

Ivy T. Ngo
ingo@rgrdlaw.com,e_file_sd@rgrdlaw.com

Jonathan Ohring
johring@milbank.com,DMarcou@milbank.com,mprostko@milbank.com,TQuinn@milbank.com,JKammerman@milbank.com,milbank@ecf.courtdrive.com,jon-
ohring-
4945@ecf.pacerpro.com,dhooks1@milbank.com,klandis@milbank.com,AutoDocketECF@milbank.com,ggreen@milbank.com,MGrier@milbank.com,molsson@milb

Bradley E Oppenheimer
boppenheimer@kellogghansen.com,ecf-780f0d54d6a1@ecf.pacerpro.com,ggoldfeder@kellogghansen.com

Guy Petrillo
gpetrillo@pkbllp.com

Ashley M. Price
APrice@rgrdlaw.com,e_file_sd@rgrdlaw.com,9561670420@filings.docketbird.com,lmix@rgrdlaw.com

Kingdar Prussien
kprussien@milbank.com

Arlen Pyenson
apyenson@crowell.com

Fei-Lu Qian
fqian@saxenawhite.com,e-file@saxenawhite.com,cwallace@saxenawhite.com

Leah Margaret Quadrino
lquadrino@steptoe.com,pparker@steptoe.com

Daniel Brett Rehns
drehns@hrsclaw.com,efilings@hrsclaw.com

Kenneth Mark Rehns
krehns@saxenawhite.com,krehns@cohenmilstein.com,e-file@saxenawhite.com,cwallace@saxenawhite.com

Julie Goldsmith Reiser
jreiser@cohenmilstein.com

Lorin L. Reisner
LReisner@paulweiss.com,mao_fednational@paulweiss.com

Joseph F. Rice
jrice@motleyrice.com

Ann Kimmel Ritter
aritter@motleyrice.com,glevin@motleyrice.com,kweil@motleyrice.com

Darren J. Robbins
e_file_sd@rgrdlaw.com,jcaringal@rgrdlaw.com

Lara Elizabeth Romansic
lromansic@steptoe.com

Laurence Matthew Rosen
lrosen@rosenlegal.com

David Avi Rosenfeld
drosenfeld@rgrdlaw.com,e_file_ny@rgrdlaw.com,2879289420@filings.docketbird.com,e_file_sd@rgrdlaw.com

Robert M. Rothman
rrothman@rgrdlaw.com,e_file_ny@rgrdlaw.com,9858910420@filings.docketbird.com,e_file_sd@rgrdlaw.com

Samuel Howard Rudman
srudman@rgrdlaw.com,e_file_ny@rgrdlaw.com,mblasy@rgrdlaw.com,e_file_sd@rgrdlaw.com
                Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 16 of 17
Peter George Safirstein
psafirstein@safirsteinmetcalf.com,sfeerick@safirsteinmetcalf.com

Michael Gerard Scavelli
mscavelli@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

Jed Mastren Schwartz
jschwartz@milbank.com,jed-schwartz-8050@ecf.pacerpro.com,milbank@ecf.courtdrive.com,ggreen@milbank.com,AutoDocketECF@milbank.com

Kevin S. Sciarani
ksciarani@rgrdlaw.com,3827167420@filings.docketbird.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com

Joseph R. Seidman
seidman@bernlieb.com

Jonathan Lucas Shapiro
jshapiro@kasowitz.com,courtnotices@kasowitz.com,autodocket@kasowitz.com

Jessica T. Shinnefield
jshinnefield@rgrdlaw.com,4243953420@filings.docketbird.com,landracchio@rgrdlaw.com

Thomas Michael Skelton
tskelton@lowey.com

Richard William Slack
richard.slack@weil.com,mco.ecf@weil.com,richard-slack-
7880@ecf.pacerpro.com,adam.bookman@weil.com,Patrick.Branson@weil.com,nymao@ecf.pacerpro.com,evert.christensen@weil.com,Raquel.Kellert@weil.com

Patrick Kevin Slyne
pkslyne@ssbny.com

Patrick C Smith
psmith@dehay.com

Audra Jan Soloway
asoloway@paulweiss.com,mao_fednational@paulweiss.com

Luigi Spadafora
spadafora.l@wssllp.com

Kendra L Stead
kstead@sidley.com,efilingnotice@sidley.com,tcollier@sidley.com,jdent@sidley.com,kendra-stead-0480@ecf.pacerpro.com

Michael Howard Steinberg
steinbergm@sullcrom.com,michael-h-steinberg-5026@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com

Christopher D. Stewart
cstewart@rgrdlaw.com,karenc@rgrdlaw.com,e_file_sd@rgrdlaw.com

Elizabeth Johnson Stewart
elizabeth.stewart@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,elizabeth-stewart-
0821@ecf.pacerpro.com,manattyoffice@shearman.com

Ellen Anne Gusikoff Stewart
elleng@rgrdlaw.com

Daniel Ben Tehrani
Daniel.Tehrani@usdoj.gov,CaseView.ECF@usdoj.gov

Steven Jeffrey Toll
stoll@cohenmilstein.com,efilings@cohenmilstein.com

Matthew Tracy
tracy.m@wssllp.com

Nicholas Tygesson
ntygesso@sidley.com

Anil Karim Vassanji
avassanji@fklaw.com

Melanie Elizabeth Walker
mewalker@sidley.com,melanie-walker-7174@ecf.pacerpro.com,efilingnotice@sidley.com

Reid Weingarten
rweingarten@steptoe.com

Joseph Harry Weiss
jweiss@weisslawllp.com,infony@weisslawllp.com,joshua-rubin-1257@ecf.pacerpro.com,exec@weisslawllp.com

Theodore Von Wells , Jr
twells@paulweiss.com,mao_fednational@paulweiss.com
                       Case 1:15-mc-00040-AKH Document 1271 Filed 09/30/19 Page 17 of 17
      Collin White
      cwhite@kellogghansen.com

      Regis C. Worley , Jr
      rworley@rgrdlaw.com

      Debra J. Wyman
      debraw@rgrdlaw.com,e_file_sd@rgrdlaw.com,9404133420@filings.docketbird.com,scaesar@rgrdlaw.com

      Genevieve Graeme York-Erwin
      gyorkerwin@bakerlaw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
Ar Capital LLC
,

Dwight               Phillip Bostwick
Zuckerman Spaeder, LLP
1800 M Street,     N.W.,   Ste. 1000
Washington, DC 20036-5802

Scott                Alexander Edelman
Milbank LLP
55 Hudson Yards
New York City, NY 10001-2163

Kevin Patton
,

William               Taylor
Zuckerman Spaeder LLP
1800 M Street, N.W
Washington, DC 20036

David                C. Walton
Robbins Geller Rudman & Dowd LLP (SANDIEGO)
655 West Broadway
Suite 1900
San Diego, CA 92101

Abby M. Wenzel
,
